DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statements
The information disclosure statement(s) (IDSs) submitted on Jan 11, 2011 (total of 5) and Jan 28, 2011, have/has been considered by the Examiner. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97. Enclosed with this Office Action is a return-copy of the PTO-1449 Forms with the Examiner's initials and signature indicating those references that have been considered. 

Allowable Subject Matter
Claims 1, 5-7, 11, 18-20 and 81-84 are allowed. 
	The claimed invention is directed to a method of treating diarrhea in patients, comprising administering an H1 receptor antagonist and an H2 receptor antagonist to the patients,
	wherein the patients have patient has chronic idiopathic diarrhea,
	the H1 receptor antagonist comprises cetirizine, levocetirizine or mixtures thereof,
	the H2 receptor antagonist comprises famotidine, ranitidine or mixtures thereof, and the patients do not have mastocytic enterocolitis, see claim 1.


REASONS FOR ALLOWANCE


Based on the discussion, it was agreed that the rejection of claims 1 and 5 under 35 U.S.C. 103(a) over Stacpoole et al. ( Southern Medical Journal Vol. 75, No. 5, May 1982 pp 634-635), as well as other rejections from the final office action would be withdrawn.
As agreed upon at the interview, claim 1 was amended to be limited to where
the H1 receptor antagonist comprises cetirizine, levocetirizine or mixtures thereof,
the H2 receptor antagonist comprises famotidine, ranitidine or mixtures thereof, and the patients do not have mastocytic enterocolitis.
Agreement was reached at the interview that a Rule 132 Declaration summarizing the points and data discussed in the interview would place the case in condition for allowance.
The Declaration submitted on Jan 28, 2021 highlights the medical approach to treating a patient presenting with diarrhea, wherein the case of chronic idiopathic diarrhea (CID), as presently claimed, the cause of the diarrhea cannot be identified and the patient does NOT have abdominal pain. The Declaration notes there are no current FDA approved treatments for CID (see paragraphs 7-12).
The Declaration states that the claimed combination (cetirizine and famotidine, aka HISTOGARD™) has been successful in CID patients (see WSP117 Study, various 
Distinguishing the invention from the prior art, Stacpoole, Dr. Hogan II and Dr. Hogan III noted the rarity of diabetic autonomic neuropathy (afflicting the Stacpoole patient), where such diarrhea usually has a non-neuropathic etiology, see paragraph 18-20). 
The Declaration (at paragraphs 21-28), further distinguishes the Stacpoole article by stating its description of treatment of a single patient is not informative of the likely outcome of similar treatment of other patients. 
Further, Stacpoole does not identify all other medications in the patient, nor describe the clinical work-up of the patient.
Stacpoole’s patient had a reduction of stools per day but the diarrhea was not eliminated. The Declaration points out that the medical community has not recognized the treatment of Stacpoole et al. as an effective treatment for hypotension or blood glucose control, during the 38 years since its publication, as H1/H2 receptor antagonist combination is neither used to treat hypotension, nor treat blood glucose control.
The Declaration notes that the dose of diphenhydramine (H1 antagonist) in Stacpoole would have produced a strong sedative effect, where such sedation would have decreased the patient’s diarrhea, simply because the patient was asleep for a larger portion of the day. 
With regard to the double patenting rejections, the Attorney response of Jan 28, 2021 notes that the claims of the examined application do not overlap with the claims of 
The claims of the present application do not overlap with the claims of US Pat 10,034,875 because the definition of chronic idiopathic diarrhea excludes patients diagnosed with IBS-D (see par. [29]).
For these reasons, the double patenting rejection over US ‘726 and US ‘875 are withdrawn.
The double patenting rejection over U.S. Pub. No. 2018/0185356 is withdrawn, because it a provisional nonstatutory double patenting rejection, as it is the sole rejection remaining in an application having the earliest effective US filing date, see M.P.E.P. §1490(Vl)(D)(2)(a). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699